Title: To James Madison from Josef Yznardy, 15 December 1807
From: Yznardy, Josef
To: Madison, James



duplicate
Respected Sir
Consulate of the U. S. of America Cadiz 15th. Decr. 1807.

The Vessel being under way only allows me time to annex you copies of Letters received this day from our Consul at Barcelona, which contains the disagreable news of the Algerines having begun their tricks towards our flag; and to assure you of the esteem and veneration with which I remain, Respected Sir, Your most obedt. & most hble Servt.

Josef Yznardy

